Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Notice to Applicant
Claims 1- 20 have been examined in this application. This communication is the first action on the merits. Information Disclosure Statement (IDS) filed on November 19, 2019 and May 25, 2020 have been acknowledged. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-18 are directed to a system for activity validation, Claim 19 is directed to a system for activity validation and Claim 20 is directed to a method for model verifying animal population activities.
Claim 1 recites a system for activity validation, Claim 19 recites a system for activity validation and Claim 20 recites a method for verifying animal population activities, which include receiving chore completion inputs indicative of a completion of one or more chores of a list of chores; identifying interaction data; identifying a spatial relationship; receiving identified interaction data associated with the identified interaction; receiving one or more chore completion inputs; and storing a transaction log, the transaction log including the chore completion inputs, the identified interaction data, and the spatial relationship data; and identify one or more incomplete chores of 
This judicial exception is not integrated into a practical application. The claims primarily recite the additional element of using computer components to perform each step. The “system”, “user device”, “barn node”, “barn hub”; “server”, “processor”; “program instructions”; and “memory” is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using computer components. See MPEP 2106.05(f).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims also fail to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “system”, “user device”, “barn node”, “barn hub”; “server”, “processor”; “program instructions”; and “memory” is insufficient to amount to significantly more. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. With regards to step 2A and the additional element of “signals” and it is MPEP 2106.05(h) – Field of Use. 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.   With regards to receiving data and step 2B, it is M2106.05(d)- Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). 
Examiner concludes that the additional elements in combination fail to amount to significantly more than the abstract idea based on findings that each element merely performs the same function(s) in combination as each element performs separately. The claim is not patent eligible. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.
Dependent Claims 2-5 and 7-18 recite the additional elements of identifying one or more complete chores of the list of chores based on at least one of the chore completion inputs, the identified interaction data, and the identified spatial relationship data; determining the one or more chore completion inputs were received by the user device during a time interval of the spatial relationship; identifying one or more incomplete chores of the list of chores comprises: determining the one or more chore completion inputs were not received by the user device during a time interval of the spatial relationship; identifying a positive transaction when each chore of the list of chores has been identified as complete; identifying a negative transaction when at least one chore of the list of chores has been identified as incomplete; identifying one or more encounters between the user and one or more groups of animals based on at least one of the identified spatial relationship data or the identified interaction data; displaying one or more alerts indicative of the one or more identified incomplete chores; receiving one or more mortality inputs from the user; identifying one or more disease outbreaks based on the one or more mortality inputs; identifying one or more individuals as potential vectors for spread of disease based on the one more mortality inputs; identifying one or more groups of animals as being at risk for a disease outbreak based on the one or more mortality inputs; identifying the spatial relationship between the barn hub and the user device when the user device comes within a selected distance of the barn hub or enters a selected geo-fenced area; receiving images and identify one or more characteristics of a group of animals based on the one or more images ; and further narrowing the abstract idea. These recited limitations in the dependent claims are mere instructions for applying the abstract idea on a computerized system which are operating such that they do not amount to significantly more than the above-identified judicial exceptions in Claims 1, 19 and 20. Regarding Claim 6 and Claim 14 and the additional element of “barn node” and “QR code scanner, a capacitive touch sensor, a resistive touch sensor, a biometric sensor, or a mechanical device.; sensor” and it is MPEP 2106.05(h) –field of use. Regarding Claim 2, 5, 7 -13, 15-16, 18 and the additional element of “user interface”, “controller” and “user device”, “processor”, “barn hub”, “server”- it is M2106.05(d)- Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). Regarding Claim 16 and the additional element of “image device”- it is MPEP 2106.05(h) –field of use. Regarding claim 17 and the additional element  of “machine learning” and claim 18 and the additional element of “blockchain” it is MPEP 2106.05(f) – the elements are simply used as a tool to perform the abstract idea.

Reasons Claims are Patentably Distinguishable from the Prior Art
Examiner analyzed Claims 1-20 in view of the prior art on record and finds not all claim limitations are explicitly taught nor would one of ordinary skill in the art find it obvious to combine these references with a reasonable expectation of success as discussed below. 

In regards to Claim 1, Claim 19 and Claim 20, the prior art does not teach or fairly suggest: 
 “…the barn hub configured to: identify a spatial relationship between the barn hub and the user device; receive identified interaction data associated with the identified interaction from the barn node; and receive the one or more chore completion inputs; and a server communicatively coupled to the barn hub, the server including one or more processors configured to execute a set of program instructions stored in a memory, the set of program instructions configured to cause the one or more processors to: receive one or more signals from the barn hub, the one or more signals including the one or more chore completion inputs, the identified interaction data, and identified spatial relationship data associated with the identified spatial relationship; store a transaction log in the memory, the transaction log including the chore completion inputs, the identified interaction data, and the spatial relationship data;”.

Examiner finds that Harris discloses a system, comprising a user device associated with a user (Subscribers will have an encryption key embedded into the system they use for their smartphone, Pg5 Par. 2); one or more chores of a list of chores(Users can log on to the ChorChek website to set up parameters for chores and barns, and the ChorChek app for basic daily functions like checking in, Pg5 Par.4, CHORECHECKLIST:Producers can use the ChorChekapp(pictured) for basic daily functions like checking in, signing the visitor's log, keeping records and making sure chores are completed, Pg3Par5); a barn node (To run ChorChek,a barn node (a specified location time-based stamp device) must be connected to a device called a barn hub, Pg4 Par10) configured to identify an interaction between the barn node and the user device (when the employee gets within a certain radius of the barn, the barn hub automatically knows the employee is there.
The idea is to place the barn node on the opposite end of the barn from the entrance, so when employees push the button, it not only proves they were inside the barn, but also walked past all of the animals to push the timestamp,Pg5 Par1); and a barn hub communicatively coupled to the barn node (To run ChorChek,a barn node (a specified location time-based stamp device) must be connected to a device called a barn hub, Pg4Par10), the barnhub configured to identify a spatial relationship between the barn hub and the user device (To run ChorChek, a barn node (a specified location time-based stamp device) must be connected to a device called a barn hub.The barn hub,similar to a WiFirouter, is a centralized control Unit that collects all of the data from the barn,Pg4 Par 10, when the employee gets within a certain radius of the barn, the barn hub automatically knows the employee is there. The idea is to place the barn node on the opposite end of the barn from the entrance, so when employees push the button, it not only proves they were inside the barn, but also walked past all of the animals to push the timestamp, Pg5Par1, Subscribers will have an encryption key embedded into the system they use for their smartphone. This embedded encryption key ensures only certain users can access the data in the blockchain, and makes it easier to recognize employees where they are in proximity to the barn hub, Pg5 Par2), but fails to teach the
User device configured to receive one or more chore completion inputs indicative of a completion of one or more chores of a list of chores;
The barn hub configured to receive identified interaction data associated with the identified interaction from the barn node; and receive the one or more chore completion inputs; and a server communicatively coupled to the barn hub, the server including one or more processors configured to execute a set of program instructions stored in a memory, these program instructions configured to cause the one or more processors to receive one or more signals from the barn hub, the one or more signals including the one or more chore completion inputs, the identified interaction data, and identified spatial relationship data associated with the identified spatial relationship; store a transaction log in the memory, the transaction log including the chore completion inputs, the identified interaction data, and the spatial relationship data; and identify one or more incomplete chores of the list of chores based on at least one of the one or more chore completion inputs, the identified interaction data, and the identified spatial relationship data..  
Zalewski et al. (U.S. Patent No. 10140820) teaches devices, systems, and method are provided for tracking items …The method includes detecting a portable wireless coded communication (WCC) device in the physical store. The WCC device is associated with an on-line account of a shopper. Then, receiving, by a server, sensor data regarding the WCC device, its location in the physical store and proximity to items in the physical store. The method includes receiving, by the server, interaction data of an item … The interaction data is configured to identify a type of said item. (see Abstract). 
Choate et al. (U.S. PG Publication 20060106539) teaches a system and method for electronically tracking and recording task-specific and location-specific information, including farming-related information, agricultural information, and other information. The system and method comprise a handheld unit having a simple-to-use, fully-customizable user interface that a farmer, for example, can carry with him during his daily tasks. Since the farmer is able to record agricultural-related information on the fly, the system and method facilitate the collection and compilation of highly-accurate information concerning the details of the farming operation. The information that is collected may be used, for example, in complying with various governmental rules and regulations. (see Abstract).  
Although Harris, Zalewski and Choate teach the tracking and task management elements of the claim, none of the cited prior art, singularly or in combination, teach or fairly suggest, the combination of, identifying a spatial relationship between the barn hub and the user device; receiving identified interaction data associated with the identified interaction from the barn node; and receiving the one or more chore completion inputs; and a server communicatively coupled to the barn hub, the server including one or more processors configured to execute a set of program instructions stored in a memory, the set of program instructions configured to cause the one or more processors to: receive one or more signals from the barn hub, the one or more signals including the one or more chore completion inputs, the identified interaction data, and identified spatial relationship data associated with the identified spatial relationship; storing a transaction log in the memory, the transaction log including the chore completion inputs, the identified interaction data, and the spatial relationship data;. 


The dependent claims 2-18 are eligible under 35 U.S.C. 102 and 35 U.S.C. 103 because they depend on claim 1 that is determined to be eligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Publication No. US 20090313215 A1 to Maizel et al..- Abstract-“ Computer configurations, search processors (2), software, and methods of viewing and analyzing information regarding agriculture or land use automatically located relationally-linked agronomic entities with both real (18) and virtual (8) displays. Relational linking exist through broad assessment of commonality information with fuzzy logic heuristics. Dynamic link presentation (6) can exist with congregated and hierarchical information displays (29) such as at the farm level, at a location level, at a physically aggregated parcel level with hierarchical display of farms or agronomic entity ownership, management, organization, and crop usages that afford users an unprecedented series of views into the businesses of land use, food production, and resource conservation. A meta-syntactic agronomic information generator (31) can facilitate imputed information through the integration of multiple databases (32). Predictive and application-specific configurations can allow at-a-glance understanding of agronomic organizations and agronomic decision-making to see where to most optimally devote resources for higher success or efficiency.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Patricia Munson, can be reached at (571) 270-5396.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/CHESIREE A WALTON/ Examiner, Art Unit 3624    
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624